Name: Commission Regulation (EC) No 2236/1999 of 21 October 1999 determining the percentage of quantities which may be allowed in respect of import licence applications lodged in October 1999 under tariff quotas for beef provided for in Regulation (EC) No 1279/98 for the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Bulgaria and Romania
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  animal product;  international trade
 Date Published: nan

 EN Official Journal of the European Communities 22. 10. 1999L 272/6 COMMISSION REGULATION (EC) No 2236/1999 of 21 October 1999 determining the percentage of quantities which may be allowed in respect of import licence applications lodged in October 1999 under tariff quotas for beef provided for in Regulation (EC) No 1279/98 for the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Bulgaria and Romania THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1279/98 of 19 June 1998, laying down rules for the application of the tariff quotas for beef provided for by Council Regulation (EC) No 3066/95 for the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, the Republic of Bulgaria and Romania (1), and in particular Article 4(4) thereof, (1) Whereas Articles 1 and 2 of Regulation (EC) No 1279/ 98 fix the quantities of fresh, chilled or frozen beef originating in Poland, Hungary, the Czech Republic, Slovakia, Romania and Bulgaria, and, in the case of Poland, the equivalent of the quantity of meat expressed as weight of processed products which may be imported on special terms in respect of the period 1 October to 31 December 1999; whereas the quantities of fresh, chilled or frozen beef originating the Czech Republic and Romania covered by import licence applications submitted are such that applications may be accepted in full; whereas, however, quantities covered by applica- tions in respect of beef originating in Poland and Hungary and processed products must be reduced proportionately in accordance with Article 4(4) of that Regulation; (2) Whereas Article 2 of Regulation (EC) No 1279/98 states that if for the quota period the quantities for which applications for import licences have been submitted for the first, second or third period specified in the preceding subparagraph are less than the quantities available, the remaining quantities are to be added to the quantities in respect of the following period; whereas taking account of the quantities available for the six countries concerned for the second period running from 1 January to 31 March 2000 should accordingly be determined, HAS ADOPTED THIS REGULATION: Article 1 1. The following percentages of quantities covered by import licence applications submitted in respect of the period 1 October to 31 December 1999 under the quotas referred to in Regulation (EC) No 1279/98 may be allowed: (a) 81,5412 % of quantities covered by applications in respect of products falling within CN codes 0201 and 0202 origin- ating in Hungary; (b) 100 % of quantities covered by applications in respect of products falling within CN codes 0201 and 0202 origin- ating in the Czech Republic and Romania; (c) 0,9706 % of quantities covered by applications in respect of products falling within CN codes 0201, 0202, 1602 50 31 and 1602 50 39 originating in Poland. 2. The quantities available for the period referred to in Article 2 of Regulation (EC) No 1279/98 running from 1 January to 31 March 2000 shall amount to: (a) beef and veal falling within CN codes 0201 and 0202:  2 730 t for meat originating in Hungary,  1 621 t for meat originating in the Czech Republic,  1 260 t for meat originating in Slovakia,  180 t for meat originating in Bulgaria,  1 304 t for meat originating in Romania; (b) 2 880 t for beef falling within CN codes 0201 and 0202 originating in Poland, or 1 345,79 t for processed prod- ucts falling within CN codes 1602 50 31 and 1602 50 39 originating in Poland. Article 2 This Regulation shall enter into force on 22 October 1999.(1) OJ L 176, 20.6.1998, p. 12. EN Official Journal of the European Communities22. 10. 1999 L 272/7 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 October 1999. For the Commission Franz FISCHLER Member of the Commission